Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 1 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KIM SEGEBARTH,, individually and on

 

behalf of all others similarly situated, Case No,
Plaintiffs, COMPLAINT — CLASS ACTION
Vv. JURY TRIAL DEMANDED

CERTAINTEED CORPORATION,

Defendant.

 

CLASS ACTION COMPLAINT

 

Kim Segebarth (“Plaintiff’), individually and on behalf of all others similarly situated
(“Class” or “Plaintiffs”), by and through the undersigned counsel, alleges as follows upon
personal knowledge as to himself and his own acts and experiences and, as to all other matters,
upon information and belief based on, infer alia, investigation conducted by counsel:

INTRODUCTION

1. This is a class action lawsuit brought by Plaintiffs on behalf of themselves and a
Class of individuals who own or have owned homes or other structures on which CertainTeed
Corporation (“CertainTeed” or “Defendant”) and its asphalt fiberglass shingles, marketed and
sold as the “Horizon” product line (the “Shingles”), are or have been installed.

Z, Defendant’s Shingles are plagued by defects in design and manufacturing that
result in cracking, fishmouthing, curling, degranulating, and premature deterioration. The results
of these defects have allowed for water intrusion and damage to other property. Yet Defendant

sold these defective Shingles to the public and made false representations and warranties despite
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 2 of 38

the fact that the Shingles are defective and have and will prematurely fail causing property
damage, and costing consumers substantial removal and replacement costs.

3 This class action seeks damages, injunctive relief, costs, attorneys’ fees, and other
relief as a result of Defendant’s willful, wanton, reckless, deceptive, and/or grossly negligent
conduct in causing consumers’ structures to suffer damages and preventing consumers from
learning of the latent defects in the Shingles.

PARTIES

4. At all relevant times, Plaintiff Kim Segebarth has been a resident and citizen of
South Euclid, Ohio, with an address of 1038 Stonecutters Lane, Cleveland, Ohio 44121. Mr.
Segebarth purchased his newly constructed home in 2008, which was constructed using
Defendant’s Shingles. His home was part of the Cutters Creek planned unit development which
included at least 24 other homes which were also constructed using Defendant’s Shingles in
2008 and in 2009.

2 Mr. Segebarth first became aware of the problems with a neighbor’s CertainTeed
Fiberglass Horizon shingles installed at home in May 2017 when he received a letter from Armin
Guggenheim, the developer of Cutters Creek. Specifically, Mr. Guggenheim discovered and
informed Mr. Segebarth and other Cutters Creek homeowners that as part of a home sale of a
home located at 1010 Cutters Creek, that the shingles were losing granules and experiencing
cracking, which resulted in the replacement of the roof. Mr. Guggenheim’s letter further stated
that 25 homes in the development have roofs constructed with the same CertainTeed shingles,
that CertainTeed was notified of the loss of granules and cracking at 1010 Cutters Creek, and
that the homes were inspected by CertainTeed roofing inspectors who claimed that none of the

homes had experienced granule loss or cracking. Mr. Segebarth’s home was identified by Mr.
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 3 of 38

Guggenheim as one of the homes affected but allegedly not experiencing granule loss or
cracking,

6, In light of the letter and other information he received from Mr. Guggenheim and
others, Mr. Segebarth was of the belief that a warranty claim had been submitted by Mr.
Guggenheim for his roof and for all of other homes with the defective CertainTeed shingles.

a After not hearing anything from CertainTeed for almost 3 months about the
warranty claim, on or around June 28, 2017, Mr. Segebarth wrote to Ms. Patty McDyre,
technical sales representative for CertainTeed Roofing Products regarding the status of his claim
which he believed was filed by Mr. Guggenheim on behalf of all the homeowners with
CertainTeed shingles living in Cutters Creek. He also asked if there was anything that
CertainTeed needed from him to expedite his claim.

8. After not receiving a response from Ms. McDyre or from CertainTeed, on or
around July 18, 2017, Mr. Segebarth wrote to Mr. Tom Smith, President of Roofing at
CertainTeed Corporation, advising him that he was one of the 25 owners of a planned unit
development where Defendant’s Shingles were applied to the roofs. As a result of that letter, a
claim was opened under claim number 00665146 for the homes. Mr. Segebarth asked for help
with respect to processing his claim because the information he received thus far from
CertainTeed was both incomplete and confusing and because Ms. McDyre or another
representative had not responded to his letter.

a Thereafter, on or around late July or August of 2017, Mr. Segebarth had his roof
inspected by two different roofing inspectors: Mr. Erin Ripley and Mr. Scott McNulty. Both
inspectors confirmed that the roof contained CertainTeed Horizon shingles which were losing

granules, experiencing cracks and prematurely wearing. Mr. Segebarth was told to replace the
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 4 of 38

roof. Both roofing inspectors provided oral and or written estimates of the cost of repair which
was in excess of $7,500.

10. Mr. Segebarth was not aware that the CertainTeed Horizon shingles on his roof
were losing granules and cracking until he received the results of the inspections in late July or
August 2017.

Lh On or around September 7, 2017, Mr. Segebarth was told by CertainTeed that “we
have completed the testing and analysis of the shingles samples that were submitted in support of
the captioned claim.” The claim was identified as Claim # CR0803547, CertainTeed denied his
claim informing him that “the issue reported on your claim form was found to be restricted to
this “overlay” portion of the shingles. All heavyweight asphalt shingles with thicker layers of
coating asphalt, such as Horizon shingles, will show some type of aging on this portion of the
shingle. This condition will not threaten the integrity of the roof. The waterproofing function of
your shingles has not been compromised. We are confident that the shingle will continue to
perform.”

12. Despite denying his claim, CertainTeed offered three settlement options to Mr.
Segebarth as follows:

a. Extend the warranty: CertainTeed will extend the term of the warranty on your

shingles for additional 5 years from the date of installation.! CertainTeed listed in the

offer the installation date of 6/15/18.

b. Cash Settlement: CertainTeed will pay a cash settlement based on the time

remaining on the warranty (pro-rated amount) and is based on the value of your shingles.

There is no compensation for labor costs, tear-off or any other expenses. CertainTeed’s

 

' The CertainTeed Horizon Shingles manufactured and sold in 2008 and 2009 came with a 30
year warranty including the 5 year SureStart warranty. See attached copy of the 2009 warranty.
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 5 of 38

cash settlement offer was $750.00; or

ts Replacement with Landmark Shingles: In lieu of the Cash settlement CertainTeed

will provide you free Landmark shingles to replace the Horizon shingles currently

installed on your property. You will be responsible for any delivery or handling charges
that a distributor may impose. CertainTeed’s offer was 27 squares of Landmark shingles.

[3 Options b. (Cash Settlement) and option c. (Replacement Landmark shingles)
required Mr. Segebarth to execute a general release wherein he would release all claims related
to the purchase and installation of the CertainTeed Horizon Shingles.

14. The cost of repair and replacement for the CertainTeed Horizon shingles, as noted
above, far exceeds the value of both the $750.00 cash settlement offer and the 27 squares of
Landmark shingles offered by CertainTeed. Mr. Segebarth obtained repair/replacement estimates
which exceed $7,500.

13; Mr. Segebarth’s CertainTeed Shingles continue to deteriorate with the loss of
granules and cracking and putting his home at risk for further damage.

16. Defendant CertainTeed Corporation is a wholly-owned subsidiary of the Paris-
based Compagnie de Saint-Gobain. CertainTeed Corporation’s primary place of business is in
Malvern, Pennsylvania.

17, Defendant designed, manufactured, warranted, advertised, and sold defective
Shingles that were installed on thousands of structures throughout the United States.

JURISDICTION AND VENUE

18. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and the

Class Action Fairness Act of 2005, 28 U.S.C. §1332(d). The matter in controversy in this class

action exceeds $5,000,000,00 exclusive of interest and costs, and some members of the Class are
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 6 of 38

citizens of states other than the states in which Defendant is incorporated and has its primary
place of business.

19. | Venue is proper pursuant to 28 U.S.C. §1391(a) because: (1) a substantial part of
the events giving rise to this action occurred in this District; and (2) a substantial part of the
property that is the subject of this action is located in this District. Defendant has its primary
place of business in this District. Defendant has also sold its Shingles in this District, and
numerous class members are in this District.

20. As a result of Defendant designing, manufacturing, marketing, distributing,
promoting, and/or selling, either directly or indirectly through third parties, the Shingles
throughout Pennsylvania, Defendant obtained the benefits of the laws of Pennsylvania and
profited from Pennsylvania commerce.

21; Defendant conducted systematic and continuous business activities in and
throughout the state of Pennsylvania and otherwise intentionally availed itself of the market in
Pennsylvania through the promotion and marketing of its products.

FACTUAL ALLEGATIONS

22. Defendant is responsible for designing, developing, manufacturing, distributing,
marketing, and selling Horizon fiberglass roofing shingles.

23. Defendant claims on its website:

e With more than 300 Roofing options to choose from, and quality standards
that lead the industry, you can rest easily knowing CertainTeed has you
covered.

e CONGRATULATIONS! ... and thank you for your recent purchase of one of
the fine products in the CertainTeed Roofing Collection™. Since 1904,
CertainTeed has been producing quality roofing products that provide long-
lasting beauty and protection for homes of every size, style and age. For over

100 years, the basis for our name, “Quality made certain, satisfaction
guaranteed,” has been our ongoing philosophy.
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 7 of 38

e Since the early 1900s, CertainTeed Corporation has been an innovator in the
building materials industry and today is a leading manufacturer of building
materials including residential and commercial roofing, vinyl and fiber cement
siding, vinyl windows, composite decking and railing, fiber glass insulation,
vinyl fence, and piping products. The company is headquartered in Valley
Forge, Pennsylvania, and employs more than 7,000 employees at
approximately 50 manufacturing facilities throughout North America.
Continuing the 100-year commitment of “quality made certain, satisfaction
guaranteed,” CertainTeed remains one of the most trusted names in the

industry.”

24. Defendant sells its products through a network of retailers, installers, and
distributors located across Pennsylvania and the country.

25. | Upon information and belief, Defendant’s Shingles were all manufactured using
the same basic formula: a fiberglass base mat coated with asphalt surface granules.

26, Customers of Defendant make purchasing decisions based, in part, upon the
information presented by the company through its website, marketing literature, advertisements
and warranties.

27. Defendant has represented and continues to represent to consumers that its
Shingles are premium quality, high-performance products.

28, Defendant claims in its warranties, and advertised and marketed, that its shingles
have been tested and meet accepted and required industry standards. It claims on its website the
following about its asphalt shingles:?

Fiber glass shingles carry a Class A fire resistance rating from
Underwriters Laboratories (UL), the highest fire rating available.
Thus, fiber glass shingles are the best protection against the spread
of flame on a roof. Fiber glass shingles are so called because they

are built on a core, or mat, of fiber glass reinforcement. Asphalt
coating is applied directly to this mat, and protective, colored

 

* https://www.certainteed.com

3 https://www.certainteed.com/resources/1997CT Warranty. pdf
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 8 of 38

granules are embedded into the coating. Since the mat does not
need to be saturated with asphalt, fiber glass shingles are lighter in
weight than organic shingles and are more resistant to heat and
humidity. Perhaps the most important factor that influences the
quality of fiber glass shingle performance is the quality of the mat
used in the construction of the shingle. Throughout the roofing
industry, the quality of fiber glass mats varies widely.

The American Society for Testing and Materials (ASTM) has
established a standard of performance for fiber glass shingles,
ASTM D3462, “Standard Specification for Fiber Glass Asphalt
Shingles.” This test measures the force, in grams, required to tear a
shingle in a specialized measuring device known as_ the
“Elmendorf Tear Tester.” As measured this way, the minimum tear
strength required by ASTM is 1700 grams. In repeated tests
conducted regularly by CertainTeed and by independent testing
laboratories, all CertainTeed fiber glass shingles have consistently
demonstrated the best tear strength rating and have never failed to
comply with all of the requirements of ASTM D3462. This
performance is certified by Underwriters Laboratories.

29. The design and manufacture of Defendant’s Horizon shingles was defective,
harming Plaintiffs and the Class.

30. | Upon information and belief, Defendant knowingly and intentionally concealed,
and failed to disclose that, notwithstanding statements on its website (such as the above),
brochures, advertisements and warranties, its Shingles routinely deteriorate by cracking, curling,
fishmouthing, leaking, and degranulating far in advance of the expiration of their purported
warranty periods. Defendant’s Shingles have deteriorated and will continue to deteriorate at a
rapid rate as a result of its durability and resiliency defects.

als The defects in the Horizon shingles are latent and not apparent to typical
consumers such as Plaintiffs.

32. Defendant advertised that the Shingles meet certain industry standards despite

failing to test and adequately determine the longevity and reliability of its product when used

under realistic conditions.
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 9 of 38

33; Upon information and belief, Defendant has knowingly and _ intentionally
concealed, and failed to disclose, that it actually had no intention of providing the services set
forth in its purported warranties.

34, Upon information and belief, Defendant has had ample notice of the deficiencies
described herein for many years and has been routinely notified by its customers (by way of
formal warranty claim submissions by complaining customers and other complaints) that its
Shingles are/were defective and not functioning as advertised and warranted.

a2. For example, property owners making claims under Defendant’s warranty have
been forced to enter confidentiality agreements in order to receive the benefit of Defendant’s
warranty. In this way Defendant has prevented consumers at large from becoming aware of the
defects in Defendant’s Shingles.

36. Because of Defendant’s conduct, Plaintiffs and Class members have not been able
to discover the defects until after they have already either installed the Shingles or purchased
homes or structures with the defective Shingles.

37, In addition to damages to their shingles and roofs, Plaintiffs and the Class have
also suffered damage to the underlying structures beneath and near where their defective
Shingles are installed. Ignoring customer complaints and concerns, Defendant has failed to
implement changes to its products or warranty procedures to remedy the defects associated with
its products.

38. As a proximate consequence of Defendant’s wrongful conduct, Plaintiffs and
Class members have suffered damages including:

a, Plaintiffs have paid inflated prices for their properties that did not account for the

deficiencies and defects of the Shingles previously installed on the property;
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 10 of 38

b. Plaintiffs have incurred expenses necessary to discover the true nature of the

defects in the Shingles and the consequences of the defects;

S Plaintiffs have incurred costs for the replacement of their roof Shingles; and

d. Plaintiffs have incurred costs because the underlying roofs or structures of their

homes have been damaged.

39. Had Defendant not withheld and omitted vital information concerning the design,
reliability and performance of the Shingles, Plaintiffs and members of the Class would not have
purchased and/or installed them on the roofs of their structures, and/or would not have purchased
homes or structures on which the Shingles had been installed.

Failure to Warn

40. Defendant should have or could have reasonably expected that Plaintiffs and
members of the Class would be adversely affected by defective Shingles as a result of using the
Shingles in a foreseeable way on their homes or other structures.

41. Defendant failed to properly design, test, and manufacture its Shingles. The
Shingles reached the consuming public, including Plaintiffs, without substantial change or
alteration and without warning of the defects alleged herein.

42. Upon information and belief, Defendant was aware that problems existed with its
Shingles but did not provide warnings with the Shingles or otherwise warn consumers, installers
and/or distributors of the problems or dangers that it knew existed. In fact, to this day,
Defendant has concealed its knowledge of the defects and the potential defects in its Shingles
from the public.

43, Defendant never informed Plaintiffs, or other consumers of its Shingles, of the

defective nature of its shingles and the resultant inability of such products to last for the periods

10
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 11 of 38

for which they would reasonably be expected to last, that is, for the length of the limited
warranties they were seemingly arbitrarily given.

44. To this day, Defendant has not recalled its defective Shingles.

Inadequate Testing

45. Upon information and belief, Defendant did not test the Shingles in their
anticipated environments before selling them to the public.

46, Upon information and belief, Defendant conducted inadequate testing, quality
control and research and development on the Shingles and failed to test them for challenges and
conditions that they knew or should have known would result in their premature failure.

47. Upon information and belief, Defendant failed to investigate or test whether
various conditions would lead to premature failure of the Shingles.

Defendant’s Shingle Warranty

48. Defendant warrants it’s Shingles to be free of manufacturing defects for specific
periods of time. It also makes these warranties transferable to the first purchaser of a structure
on which the Shingles were installed by the previous owner. The warranties are marketed and
promoted and create an expectation and belief within the industry, and with ordinary consumers,
that the shingles will last as long as the warranty period. The warranty furthers these
expectations by guarantecing that a shingle will last for a specified period of time.

49, Horizon shingles were offered with 30 year warranties.

50. Upon information and belief, Defendant established a warranty period to be
advertised and guaranteed for its Shingles without conducting appropriate longevity testing to
determine if the warranty period was supported by actual or simulated use.

51. Upon information and belief, Defendant, who received a litany of complaints

11
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 12 of 38

from consumers, such as Plaintiffs and other members of the Class, refused to convey effective
notice to consumers concerning defects with its Shingles, repair defective roofs fully, or repair
property damaged by the premature failure of its product.
CLASS ACTION ALLEGATIONS
In Support of Certification of Class under Rule 23(b)(1), 23(b)(2) and 23(b)(3)
52. Plaintiffs bring this cause of action individually, and on behalf of the following
similarly nationwide situated class of CertainTeed customers (collectively, the "Class"):
All individuals and entities that have owned, own, or acquired
homes or other structures on which CertainTeed Horizon
Fiberglass Shingle products are or have been _ installed.
Excluded from the Class are Defendant, any entity in which
Defendant has a controlling interest or which has a controlling
interest of Defendant, and Defendant's legal representatives,

assigns and successors. Also excluded are the judge to whom this
case is assigned and any member of the judge's immediate family.

53. The Class includes two Subclasses:
Ohio Subclass: Members of the Class whose homes or other

structures featuring CertainTeed Horizon Fiberglass Shingle
products are located in Ohio.

Pennsylvania Subclass: Members of the Class whose homes or
other structures featuring CertainTeed Horizon Fiberglass Shingle
products are located in Pennsylvania.

54. | The number of persons who are members of the Class and Subclasses described
above are so numerous that joinder of all members in one action is impracticable. Plaintiffs do
not know the precise number of Class Members but estimate that there are thousands of Class
Members.

55. Questions of law and fact that are common to the entire Class predominate over

individual questions because the actions of CertainTeed complained of herein were generally

12
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 13 of 38

applicable to the entire Class. These legal and factual questions include, but are not limited to:
(a) whether the Shingles are defective;
(b) whether Defendant knew or should have known of the defective nature of
the Shingles;

(c) whether Defendant disclosed the defective nature of the Shingles and/or

concealed same;

(d) whether Defendant owed a duty to Plaintiffs and the Class to exercise

reasonable care in the design, manufacture and marketing of the Shingles;

(e) whether Defendant breached this duty;

(f) whether the Shingles failed to perform in accordance with the reasonable

expectations of ordinary consumers;

(g) | whether the Shingles failed to perform for the time warranted by

Defendant;
(h) whether Defendant breached its the warranties with Plaintiffs and the
Class;

(i) whether the warranties are unconscionable and unenforceable; and

(j) whether Defendant was unjustly enriched by its conduct.

56. All questions as to the representations and publicly disseminated advertisements
and statements attributable to Defendant at issue herein are similarly common. A determination
of CertainTeed's knowledge regarding the misleading nature of the statements made in its
website, brochures, advertisements and warranties and its breaches of contract will be
applicable to all members of the Class, Further, whether CertainTeed violated any applicable

state laws and pursued the course of conduct complained of herein, whether CertainTeed acted

13
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 14 of 38

intentionally or recklessly in engaging in the conduct described herein, and the extent of the
appropriate measure of injunctive and declaratory relief, damages and restitutionary relief are
common questions to the Class.

57.  Plaintiffs' claims are typical of the members of the Class because Plaintiffs
purchased defective Shingles from Defendant and then installed them on their homes and
structures. The Shingles malfunctioned before the expiration of the applicable warranty period.
Plaintiffs, like the Class, have suffered damages associated with the use of Defendant's defective
products.

58. Plaintiffs will fully and adequately represent and protect the interests of the Class
because of the common injuries and interests of the members of the Class and the singular
conduct of CertainTeed that is or was applicable to all members of the Class. Plaintiffs have
retained counsel who are competent and experienced in the prosecution of class action litigation.
Plaintiffs have no interests that are contrary to or in conflict with those of the Class they seek to
represent.

59. A class action is superior to all other available methods for fair and efficient
adjudication of this controversy. Absent a class action, it would be economically impractical
for the vast majority of the Class members to prosecute individual actions because the amounts
that may be recovered by individual Class members would be insufficient in amount to
support separate actions. However, the amounts which may be recovered by individual Class
members will be large enough in relation to the expense and effort in administering the action
to justify a class action. Plaintiffs know of no difficulty to be encountered in the management of

this action that would preclude its maintenance as a class action.

14
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 15 of 38

60. The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent and varying adjudications concerning the subject of this action,
which adjudications could establish incompatible standards of conduct forCertainTeed under
the laws alleged herein. A class action will cause an orderly andexpeditious administration of
the claims of the Class. Economies of time, effort andexpense will be fostered and uniformity
of decision will be ensured.

61. The claims of the Class may be certified under Rule 23(b)(1), (b)(2) and/or
(b)(3). The members of the Class seek not only declaratory and injunctive relief but also
sizeable monetary relief.

ESTOPPEL FROM PLEADING THE STATUTE OF LIMITATIONS

62. Defendant knew that its Shingles were defective prior to the time of their sale, and
intentionally and fraudulently concealed material information and the truth concerning its
products from Plaintiffs, members of the Class and the general public, wile continually
marketing and promoting the Shingles. Defendant’s acts of fraudulent concealment include
failing to disclose that Defendant’s Shingles were defectively manufactured and would
deteriorate in less than their expected lifetime, leading to damage.

63. Because the defects in the Defendant’s Shingles are latent and not detectable until
manifestation, Plaintiffs and the Class members were not reasonably able to discover that
Defendant’s shingles were defective and unreliable until recently, despite their exercise of due
diligence.

64. Plaintiffs had no reasonable way to discover this defect until before Plaintiffs filed
their original complaint.

65. Defendant had a duty to disclose that its Shingles were defective, unreliable and

15
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 16 of 38

inherently flawed in its design and/or manufacture and would fail within their expected period of

*
use, resulting in significant damages.

FIRST CAUSE OF ACTION
(Breach of Express Warranty)
On behalf of the Nationwide Class

 

66. Plaintiffs hereby incorporate by reference the allegations contained in the
preceding paragraphs of this Complaint.

67. In conjunction with its sale of the Shingles, CertainTeed warranted that it would
provide an operational product for a particular warranty period or replace the defective product.

68. Defendant breached the express warranties because, as set forth in detail above,
they failed to provide customers with a product that would perform the basic intended and
essential functions of shingle products for the specified warranty period.

69, CertainTeed has received notice of the breaches of warranty alleged herein, by
virtue of complaints made by purchasers of its Shingles. Upon information and _ belief,
CertainTeed has received hundreds if not thousands of complaints and other notices from its
consumers advising CertainTeed of the defects in its Shingles.

70. Defendant has failed to provide to Plaintiffs or the Class, as a warranty
replacement, Shingle products that conform to the qualities and characteristics that Defendant
expressly has warranted are possessed by its products.

rare Despite requests to do so, CertainTeed has refused, and is continuing to refuse, to
adequately repair or replace its Shingles in accordance with warranty terms. As a result,
Plaintiffs and members of the Class were forced and continue to be forced to await the
substantially certain failure of their Shingles and suffer the accompanying losses of money

associated therewith.

16
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 17 of 38

72. Further, the warranties themselves are unconscionable and unenforceable in that
they fail to achieve their specified purpose because they do not provide consumers with an
adequate remedy for the failure of the CertainTeed Shingle products. The warranties do not
provide the means for purchasers to repair and replace either the defective product itself, or
damages to their homes associated with and caused by these defects. Applying any warranty
limitation to avoid the need to repair the defects set forth herein would be unconscionable in that,
inter alia, the shingle products contain inherent defects that already were existing at the time of
purchase and Defendant knew, or should have known, about the defects, which could not have
been discovered by Plaintiffs and the Class at the time of purchase, and purchasers lacked any
meaningful choice with respect to the warranty terms.

73. Asa direct and proximate result of Defendant's breach of warranty, Plaintiffs and

the Class have suffered damages in an amount to be determined at trial.

SECOND CAUSE OF ACTION
(Breach of Implied Warranty of Merchantability)
On behalf of the Nationwide Class

74. Plaintiffs hereby incorporate by reference the allegations contained in the
preceding paragraphs of this Complaint.

75. The shingle products at issue here are goods and CertainTeed is a merchant in the
business of selling such shingle products to consumers. Accordingly, all of CertainTeed's shingle
products come within the implied warranty of merchantability.

76. An implied warranty of merchantability provides that the product is of
merchantable quality and fit for its ordinary and intended use.

77. CertainTeed breached the aforementioned implied warranty of merchantability

because the CertainTeed Shingle products were not of merchantable quality or fit for their

17
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 18 of 38

ordinary and intended use and because the Shingles contained a defect at the time of their sale
that resulted in, and continues to result in, premature deterioration in the form of balding,
leaking, and degranulation, when used in a normal, foreseeable and customary way.

78. The defects at issue are latent defects. Plaintiffs and the Class members could not
have known about the shingle products' propensity for premature deterioration.

79,  Asadirect and proximate result of Defendant's breach of the implied warranty of
merchantability, Plaintiffs and the Class members have suffered damages in the amount of the
full purchase price of the CertainTeed Shingle products they purchased or, in the alternative,
damages in the amounts by which the values of the shingles as warranted exceed their values in
their defective states, or, alternatively, damages in the amounts necessary to repair the shingles,

such amounts to be determined at trial.

THIRD CAUSE OF ACTION
(Negligence)
On behalf of the Nationwide Class

80. Plaintiffs hereby incorporate by reference the allegations contained in the
preceding paragraphs of this Complaint.

81. Defendant owed a duty to Plaintiffs and members of the Class to exercise
reasonable care in the design, manufacture and marketing of the Shingles.

82. Defendant breached its duty to Plaintiffs and the Class by designing,
manufacturing, advertising and selling a defective product to Plaintiffs and the Class, and by
failing to take those steps necessary to repair or otherwise discontinue selling a defective product
to consumers.

83. Defendant knew, or reasonably should have known, that the Shingles were

defective, would fail prematurely and did not perform their intended use.

18
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 19 of 38

84, When they purchased CertainTeed's shingle products, Plaintiffs and the Class
members were not aware of their defective nature.

85. Asa direct and proximate cause of the foregoing, Plaintiffs and the Class have
suffered and will continue to suffer damages and economic loss as described fully above, in an
amount to be proven at trial.

86. Plaintiffs and the members of the Class are entitled to damages in an amount to be

determined at trial.
FOURTH CAUSE OF ACTION
(Unjust Enrichment)
On behalf of the Nationwide Class

87. Plaintiffs hereby incorporate by reference the allegations contained in the
preceding paragraphs of this Complaint.

88. Plaintiffs and the Class conferred benefits on Defendant by purchasing
Defendant's defective Shingles and warranties.

89. Defendant voluntarily has accepted, retained and enjoyed these profits and
benefits conferred by the Plaintiffs and the Class, with full knowledge and awareness that, as a
result of its misconduct, Plaintiffs and the Class were not receiving products of the quality,
nature, fitness or value that had been represented and warranted by Defendant, and that Plaintiffs
and the Class, as reasonable consumers, expected.

90. Defendant has been unjustly enriched by its wrongful conduct and it would be
inequitable for Defendant to retain the conferred benefits without payment of value to Plaintiffs
and the Class.

91, Plaintiffs and the Class seek the disgorgement and restitution of Defendant's

wrongful profits, revenue, and benefits, to the extent and in the amount deemed appropriate by

19
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 20 of 38

the Court, and such other relief as the Court deems just and proper to remedy Defendant's unjust

enrichment.
FIFTH CAUSE OF ACTION
(Fraudulent Misrepresentation, Concealment and Failure to Disclose)
On behalf of the Nationwide Class

92. Plaintiffs hereby incorporate by reference the allegations contained in the
preceding paragraphs of this Complaint.

93, During the Class period, Defendant knowingly, fraudulently and actively
misrepresented, omitted and concealed from consumers material facts relating to the quality of
its Shingles and its warranty process.

94. Defendant had a duty to disclose to Plaintiffs and the Class members the actual
quality of its Shingles and the true nature of its warranty process and whether the shingles met
ASTM standards.

95. | The misrepresentations, omissions and concealments complained of herein were
material and were made on a uniform and market-wide basis. As a direct and proximate result of
Defendant's intentional, willful and malicious concealment and/or suppression of the facts
previously described, Plaintiffs and the Class members have been damaged, as alleged herein.

96. Had Plaintiffs and the Class members been aware of the true nature of
CertainTeed's products and business practices, they would not have purchased Shingles from
Defendant, or homes with bearing those Shingles.

OF: Defendant's acts and misconduct, as alleged herein, constitute oppression, fraud

and/or malice entitling Plaintiffs and Class members to an award of punitive damages to the

extent allowed in an amount appropriate to punish or to set an example of CertainTeed.

20
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 21 of 38

98. Plaintiffs and Class members are entitled to damages and injunctive relief as

claimed below.
SIXTH CAUSE OF ACTION
(Negligent Misrepresentation)
On behalf of the Nationwide Class

D9. Plaintiffs hereby incorporate by reference the allegations contained in the
preceding paragraphs of this Complaint.

100. During the Class period, Defendant negligently and/or recklessly misrepresented,
omitted and concealed from consumers material facts relating to the quality of its Shingles and
its warranty process and whether the shingles met ASTM standards.

101. Defendant had a duty to disclose to Plaintiffs and the Class members the actual
quality of its shingle products and the true nature of its warranties.

102. The misrepresentations, omissions and concealments complained of herein were
negligently or recklessly made to potential customers and the general public on a uniform and
market-wide basis. As a direct and proximate result of these misrepresentations, omissions and
concealments, Plaintiffs and the Class members have been damaged, as alleged herein.

103. Had Plaintiffs and the Class members been aware of the true nature of
CertainTeed’s products and business practices, they would not have purchased the Shingles from
Defendant, or the homes bearing those Shingles.

104. Defendant's acts and misconduct, as alleged herein, constitute oppression, fraud
and/or malice entitling Plaintiffs and Class members to an award of punitive damages to the
extent allowed in an amount appropriate to punish or to set an example of CertainTeed.

105. Plaintiffs and Class members are entitled to damages and injunctive relief as

claimed below.

21
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 22 of 38

SEVENTH CAUSE OF ACTION
Violation of the Ohio Consumer Sales Practices Act, Ohio Rev. Code § 1345.01, et seq.)
As to the Ohio Subclass Only

106, Plaintiffs re-alleges the preceding paragraphs as if fully set forth herein and, to the
extent necessary, pleads this cause of action in the alternative.

107. Plaintiffs and members of the Ohio Subclass are “persons” within the meaning of
Ohio Consumer Sales Practices Act (““OCSPA”).

108. At all relevant times material hereto, Defendant conducted trade and commerce in
Ohio and elsewhere within the meaning of the OCSPA.

109. The OCSPA defines “unfair or deceptive act[s] or practices” to include
“representing any of the following”: “(1) That the subject of a consumer transaction has
sponsorship, approval, performance characteristics, accessories, uses, or benefits that it does not
have;” “(2) That the subject of a consumer transaction is of a particular standard, quality or
grade, or that goods are of a particular style or model, if it is not;” and “(10) That a consumer
transaction involves or does not involve a warranty, a disclaimer of warranties or other rights,
remedies, or obligations if the representation is false.”

110. The OCSPA is, by its terms, a cumulative remedy, such that remedies under its
provisions can be awarded in addition to those provided under separate statutory schemes and/or
common law remedies.

111. As detailed more fully in the following paragraphs, the acts and practices alleged
herein were intended to and did result in the sale of Shingles in violation of the OCSPA.
Defendant’s conduct further constitutes breach of warranty and unjust enrichment.

112. By violating these legal duties, Defendant has engaged in unlawful business acts

and practices which deceptive acts or practices within the meaning of the OCSPA.

De
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 23 of 38

113. Defendant actively and extensively advertised, marketed and promoted its
Shingles based on promises that it was delivering a premium product, designed for long term
durability, which would protect the underlying structure and not experience functional or
aesthetic deterioration for a period of at least ten years to a lifetime.

114. Defendant omitted and concealed information about the unreliability and
premature balding, leaking, degranulation and other deterioration of its Shingles. It did so by
failing to disclose what it knew about the reliability of the shingles, continuing to make
extravagant claims about the durability and quality of the products, and continuing to offer long-
term warranties on the products, all while it was actively trying to conceal information about the
unreliability of the shingles from public view.

115. Plaintiffs and members of the Subclass relied on Defendant’s representations and
omissions in purchasing their Shingles or their homes bearing the same Shingles, Defendant
intended that they should rely on these representations and omissions and remain unaware of the
material facts described above. This conduct constituted consumer fraud, an unfair business
practice, and violation of the OCSPA. Had Plaintiffs and the Subclass known that the Shingles
were unreliable and would deteriorate prematurely, they would either not have purchased their
homes or Shingles or negotiated a better price.

116. Defendant’s failure to disclose the true quality and unreliability of its Shingles
was likely to deceive Plaintiff and the Class. Defendant has thus committed deceptive acts or
practices within the meaning of the OCSPA by engaging in the acts and practices alleged herein.

117, Plaintiffs and Subclass members are entitled to damages and injunctive relief as

claimed below.

23
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 24 of 38

EIGHTH CAUSE OF ACTION
Violations Of Ohio Deceptive Trade Practices Act, Ohio Rey. Code Ann. § 4165.01, ef seq.

118. Plaintiffs re-alleges the preceding paragraphs as if fully set forth herein and, to the
extent necessary, pleads this cause of action in the alternative.

119. Plaintiff brings this claim for himself.

120. The Ohio Deceptive Trade Practices Act (“DTPA”) is codified at Ohio Rev. Code
Ann. § 4165.01, e¢ seg. The statute permits a “person” who is injured or who is likely to be
injured as a result of a deceptive practice to bring an action under the DTPA. Ohio Rev, Code
Ann. § 4165.03(A)(1)-(2).

121. The DTPA defines a “person” broadly to include, inter alia, an individual, a
corporation, business trust, partnership, unincorporated association, and limited liability
company. Ohio Rev. Code Ann. § 4165.01(D). As such, Plaintiff is a “person” within the
meaning of the DTPA.

122. CertainTeed violated the DTPA by doing the following in the course of its
business:

a, Causing a likelihood of confusion or misunderstanding as to the source,

sponsorship, approval, or certification of goods;

b. Causing a likelihood of confusion or misunderstanding as to affiliation,

connection, or association with, or certification by, another;

6. Representing that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities that they do not have or that a person has a

sponsorship, approval, status, affiliation, or connection that the person does not have; and

d, Representing that goods or services are of a particular standard, quality, or grade,

or that goods are of a particular style or model, if they are of another.

24
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 25 of 38

123. As a direct and proximate result of CertainTeed’s violations of the DTPA,
Plaintiff has been injured and suffered actual damages and is entitled to recover such damages
together with all other relief allowed under the DTPA.

NINTH CAUSE OF ACTION
Violation of the Ohio Consumer Sales Practices Act, Ohio Rev. Code § 1345.01, et seq.)
As to the Ohio Subclass Only

124. Plaintiffs re-alleges the preceding paragraphs as if fully set forth herein and, to the
extent necessary, pleads this cause of action in the alternative.

125. The Shingles contained a dangerous design defect as detailed above that caused
them to fail.

126. The design, manufacturing, and/or assembly defect existed at the time these
Shingles left the hands of CertainTeed.

127. Based upon the dangerous defect and its certainty to occur, CertainTeed failed to
meet the expectations of a reasonable consumer. The Shingles failed their ordinary, intended use.

128. The Shingles presented a danger to Plaintiff and the other sub-class members that
cannot be eliminated without significant and expensive repairs.

129. The design defect in the Shingles was the direct and proximate cause of economic
damages to Plaintiff, as well as damages incurred or to be incurred by each of the other sub-class
members. Plaintiff and members of the Ohio Sub-Classes are entitled to recover such damages
along with all other relief allowed under applicable Ohio common law.

TENTH CAUSE OF ACTION
Violation of the Pennsylvania Unfair Trade Practices Consumer Protection Law,
73 Pa. Stat. Ann. § 201-1, et seq.
As to the Nationwide Class & Pennsylvania Subclass

130. Plaintiffs re-alleges the preceding paragraphs as if fully set forth herein and, to the

extent necessary, pleads this cause of action in the alternative.

25
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 26 of 38

131. Plaintiffs and members of the class are “persons” within the meaning of
Pennsylvania’s Unfair Trade Practices and Consumer Protection Law (““UTPCPL”).

132, At all relevant times material hereto, Defendant conducted trade and commerce in
Pennsylvania and elsewhere within the meaning of the UTPCPL.

133. The UTPCPL defines “[u]nfair methods of competition” and “unfair or deceptive
acts or practices” to include: “(ii) Causing likelihood of confusion or of misunderstanding as to

3D 66

the source, sponsorship, approval or certification of goods or services;” “(v) Representing that
goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits or
quantities that they do not have or that a person has a sponsorship, approval, status, affiliation or
connection that he does not have;” “(vii) Representing that goods or services are of a particular
standard, quality or grade, or that goods are of a particular style or model, if they are of another;”
and “(xxi) Engaging in any other fraudulent or deceptive conduct which creates a likelihood of
confusion or of misunderstanding.”

134. The UTPCPL is, by its terms, a cumulative remedy, such that remedies under its
provisions can be awarded in addition to those provided under separate statutory schemes and/or
common law remedies.

135. As detailed more fully in the following paragraphs, the acts and practices alleged
herein were intended to and did result in the sale of Shingles in violation of the UTPCPL.
Defendant’s conduct further constitutes breach of warranty and unjust enrichment.

136. By violating these legal duties, Defendant has engaged in unlawful business acts

and practices which constitute unfair competition within the meaning of 73 Pa. Stat. Ann. § 201-

l, ef seq.

26
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 27 of 38

137. Defendant actively and extensively advertised, marketed and promoted its
Shingles based on promises that it was delivering a premium product, designed for long term
durability, which would protect the underlying structure and not experience functional or
aesthetic deterioration for a period of at least ten years to a lifetime.

138. Defendant omitted and concealed information about the unreliability and
premature balding, leaking, degranulation and other deterioration of its Shingles. It did so by
failing to disclose what it knew about the reliability of the shingles, continuing to make
extravagant claims about the durability and quality of the products, and continuing to offer long-
term warranties on the products, all while it was actively trying to conceal information about the
unreliability of the shingles from public view.

139, Plaintiff and members of the class relied on Defendant’s representations and
omissions in purchasing their Shingles or their homes bearing the same Shingles. Defendant
intended that they should rely on these representations and omissions and remain unaware of the
material facts described above. This conduct constituted consumer fraud, an unfair business
practice, and violation of the UTPCPL. Had Plaintiffs and the class known that the Shingles were
unreliable and would deteriorate prematurely, they would either not have purchased their homes
or Shingles or negotiated a better price.

140. Defendant’s failure to disclose the true quality and unreliability of its Shingles
was likely to deceive Plaintiff and the Class. Defendant has thus committed deceptive acts or
practices within the meaning of the UTPCPL by engaging in the acts and practices alleged
herein.

141. Plaintiffs and class members are entitled to damages and injunctive relief as

claimed below.

Zi
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 28 of 38

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray that this case be certified and maintained as a
class action and for judgment to be entered upon CertainTeed as follows:

142, For economic and compensatory damages on behalf of Plaintiffs and all members
of the Class and Subclasses;

143. For restitution;

144. For punitive damages, as otherwise applicable;

145. For injunctive and declaratory relief, as claimed herein;

146. For reasonable attorneys’ fees and reimbursement of all costs for the prosecution
of this action; and
147. For such other and further relief as this Court deems just and appropriate.
JURY DEMAND
Pursuant to the Federal Rules of Civil Procedure, Plaintiffs hereby demand a trial by jury

on all issues so triable.

Respectfully subsite, ors

ye
= a ae —
Date: November 21, 2019 By: -

a E-Sthaffer
schaffer@I|fsblaw.com
LEVIN SEDRAN & BERMAN, LLP
510 Walnut Street, Suite 500
Philadelphia, PA 19106
(215) 592-1500
(215) 592-4663 (fax)

 

 

Charles J. LaDuca
charlesl@cuneolaw.com

Brendan 8. Thompson
brendant@cuneolaw.com

CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Ave., NW, Suite 200

28
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 29 of 38

29

Washington, DC 20016
(202) 789-3960
(202) 789-1819 (fax)

Michael A. McShane
mmeshane(@audetlaw.com
Clinton Woods
cwoods@audetlaw.com

Ling Y. Kuang
Ikuang(@audetlaw.com
AUDET & PARTNERS, LLP
711 Van Ness Ave., Suite 500
San Francisco, CA 94102
(415) 568-2555

Attorneys for Plaintiff KIM SEGEBARTH,
individually and on behalf of all others
similarly situated
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 30 of 38

EXHIBIT A
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 31 of 38 |

Certainteed

2009 Limited Warranty

\sphalt Shingle Products

 

 

 

 

 

 

 

Pte

 

ere rel cCtel |

Caen rate lape Sait eCniCL

 
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 32 of 38

  

CONGRATULATIONS! J and thank you for your recent purchase of one of
sha fine products from Certairfeed Resting Since i9¢ 04, Certainveed has been producing
quality roofing products that provide long-lasting beauty and protection for homes of every
size, style and age. For over 100 years, the basis for our name, “Quality made certain,
satisfaction guarangeed,” has been our ongoing philosophy.

 

Your Certainileed roofing warranty fully explains haw CertainYeed supports its products
with the strongest warranty protection available. It is important that you read the warranty
section of this brochure. The warranty lists the specific Certainteed asphalt shingle
products that are covered and the period of time for which they are covered. Take the time
to understand how CertainTeed protects your purchase by standing behind our products.

SURESTART™ PROTECTION

Because Certain‘feed roofing products are manufactured to the highest quality standards, we confidently include
the additional assurance of SureStart™ protection with all Certainfeed shingles. SureStart provides the strongest
protection you can get in the vital early years of your new roof.

Simply put, if a manufacturing defect is discovered during the SureStart period, CerlainTeed will provide
reimbursement of 100% of the reasonable cost of the shingles and labor to repair the defective shingles or apply
new shingles to replace the defective shingles (exclusive of costs of tear-off, metal worlc and disposal). SureStart
protection begins on the date of application and is not prorated or otherwise reduced during the SureStart period.
See page 3 — SureStart Protection — for further details. SureStatt protection does not extend to any shingles
applied to any non-ventilated or inadequately ventilated roof deck systems, except as stated on pages 5 and 6.

TRANSFERABILITY

The warranty for CertainTeed shingles is transferable by the original property owner/consumer to the first
subsequent owner. If transferred during the product’s SureStart period, the warranty for the new owner Js the
same as it would have been for the original owner, except for products with lifetime warranty perlods where the
duration of the transferred warranty will be 50 years measured from the beginning of the SureStart period. If the
warranty Js transferred after the SureStarl period has elapsed, the duration of the transfered warranty is limited
to no more than twe years from the date of real estate title transfer. See pages 4 and 5 — Transferability and
‘Transfers During/After the SureStart Period — for further details.

LIMITED, PRORATED AND ‘F es ae WARRANTY

This warranty covers ea shingle products listed in Table 1, sald o Uni of Ameri
its terri and

What and Wha Is Covered and far Haw Long

CertainTeed warrants to the original property owner/consumer that, when subject to normal and proper use, its
shingles will be free from manufacturing defects for the length of time specified in Table 1 and that CertainTeed
will pay to repair, ceplace or clean, at its option, any shingles CertainYeed determines are defective under the
terms of this Limited Warranty. In the event of repair, replacement or cleaning pursuant to the terms of this
Limited Warranty, the warranty applicable to the original shingles shall apply to the repaired, replaced or cleaned
shingles and will extend for the balance of the original warranty period.

The Lifetine warranty period offered for certain shingles in fable 1 is only available to individual homeowners.
The warranty period for shingles installed on premises not used by individual homeowners as thelr residence is
limited to 50 years following the installation of the shingles. All other structures and property awnets

(e.g. corporations, governmental agencies, partnerships, trusts, religious organizations, schools, condominiums,
homeowner associations or cooperative housing arrangenients, apartment buildings, and any other type of
building or premises not owned by individual homeowners) are limited to a 50-year warranty period.

2
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 33 of 38

Surasicarve” Protection

All of CertainTeed’s shingle products are covered by SureSiatt protection. Under this warraniy feature
Certainteed, at no charge, will pay to repair or replace, at ile option, any shingles CertainTeed det
defective during the SureStari period. Note: Wind warranty and algae warranty ave covered sepavately a:
described on page 6. The SureStarl period begins on the date of application and terminates following the period
specified in Table 1, CertainTeed’s maximum liability under SureStart is equal to the reasonable cost of shingles
and labor to replace or repair the defective shingles. Roof teav-off, metal work, flashing and disposal expenses,
and other costs or expenses incurred during such repair er replacement are not covered or reimbursed by this
Limited Warranty, except for products with lifetime warranty periods, for which CeutainYeed’s maximum liability
also includes the cost of roof tear-off and disposal.

SureStart protection does not extend to any shingles applied to non-ventilated or inadequately ventilated roof

deck systems as determined by CertainTeed, except as stated on page 5. CertainTeed’s maximum contribution
toward the cost of repairing or replacing defective shingles applied to a non-ventilated or inadequately ventilated
roof deck system is calculated using the Maxinium Material Liability After SureStart Period figure specified in
Table 1, less 1/120th of that amount times the number of months from the start of the warranty period to the date
when CertainTeed determines the shingles are defective. Labor costs, roof teat-off, metal worl, flashing and
disposal expenses, and other costs or expenses incurred during such repair or replacement are not covered or
reimbursed by this Limited Warranty

In instances in which CertainTeed, under the terms of this warranty, has agreed to pay the cost of labor required
to repair or replace defective shingles, CertainTeed will provide reimbursement only upon receipt of a copy of the
contraclor’s invoice or other written evidence of the completion of such work which CertainTeed, in its sole
discretion, deems acceptable.

 
    
 

TABLE 1 Warranty SureStart™ Wind Algae Maximum Reductlen
Period Period Warranty Resistant Material Figure
MPH Warranty Liability After Per

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Product Period** SureStart Period § Month
GRAND MANOR™ LIFETIME 10YEARS — 110 15 $140/square ——-1/600*
CENTENNIAL SLATE™ LIFETIME 10YEARS 110 15 $130/Square ——«1/600*
CARRIAGE HOUSE™ LIFETIME 10YEARS 110 15 $110Square 1/6008
a SHAKE™ TL LIFETIME 10YEARS 110 15 $140Square = /600*
& AR)
LANDMARK™ TL (& AR) LIFETIME §=10 YEARS ~—s110/t 15 $120Square = 1/600"
(& IMPACT RESISTANT) ***
PRESIDENTIAL SHAKE™(& AR) LIFETIME 10 YEARS =-110 15 $95/Square 1/6008
(& IMPACT RESISTANT)***
LANDMARK™ PREMIUM/ LIFETIME 10 YRARS tt 10x $55/Square 1/600*
ARCHITECT 80 (& AR)
LANDMARK™ WOODSCAPE PREMIUM LIFETIME 10 YEARS Ott 10 $55/Square 1/600*
LANDMARK™ SOLARIS LIFETIME 10YRARS 90{+ NWA $55/Square 1/600"
INDEPENDENCE™ (& AR) LIFETIME 5 YEARS 110 10 $95/Square 1/600"
TANDMARK™ SPECIAL SOYEARS 5 YEARS Ott 10 $55/Square 1/600
HATTERAS? 4QYEARS 5 YEARS 110 10 $55/Square 1/480
LANDMARIM™ PLUS (& AR) 40 YEARS 5 YBARS 801+ 10 $45/Square 1/480
LANDMARK™ CANADA AR 40 YEARS 5 YEARS 80tt 10 $45/Square 1/480
XI™ 30 (& AR) (& IMPACT RESISTANT)*#* 30 YEARS 5 YEARS tii 10 $35/Square 1/360
LANDMARIC™ (& AR) 30 YEARS 5 YRARS Wit 10 $40/Square 1/360
LANDMARK™ WOODSCAPE AR 30 YEARS 5 YEARS itt 10 $40/Square 1/360
CLASSIC HORIZON™ (& AR) 30 YEARS 3 YEARS 70 10 $40/Square 1/360
NEW HORIZON™ 30 YEARS 5 YEARS 70 WA $40/Square 1/360
XI” 25 (& AR) 25 YEARS 5 YEARS 60 10 $30/8quare 1/300
CT 20 (& AR) 20 YEARS 3 YEARS 60 10 $25/Square 1/240
ANY SHINGLES APPLIED TO ANY 1OVEARSt = N/A NA NA See Above 1/120
INADEQUATELY VENTILATED ROOF DECK

 
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 34 of 38

 
  
   
 

 
  

 
  

wniidy pevied fos shingles installed :
fustallation of the singles. Al alter structures and properte 6
ss organizations, schools, condominiuas, boaeoiener dsocks
0 of building or premises nol owned Gy lndividea! haute
ei city fo. Sthyaer werrenty period.
© For Grend dlauor, Cenleanicl Slate, Carvlge House, Presideatial Shake 12, Laachnarh tL, Landmark VL (linbact Rasistanl), Presideitial Shate,
Presitzatia! Sabo (hupoct Resistant), Landmark Solaris, Landmark Frenshem, Laadmarh Woadseape Prewelum aiid landependence. al Ihe
cansplation of the 400 year Ibe roductor figsa'e will reanise al 450/600, o7 20% of the total maximum liability.
5 Alga Resistant Warranty pated is oily for the Algae Restslaiat (Ai) version of the pertiaent shingle.
anuy Algae Resistant! Wervenly for this produecl 's 15 years hit Hetretii
°° Qyetaintted wenvciels Wel tis Landaiark IL Conpect Resistant), Lendnack Special, Presidentind Shake (limpact Resistant) and X1'30 (lnpete!
Resistand) shingles comply with UL 2218 hipact Resistance of Prepared Roof Covering Materials lest criteria al tine of meizufacte.
* Far delails of warranty coverage for shingles installed on inadeynately seinlilated roof dechs oit oth residential and commercial bisildigs,
sve provisions wader “Inadequately Ventilated aud Non-Venlilated Decks.”
iF Wind warranty upgrade - Landinarh Canada, Lendinerh Preimitun, Landinerd Special, Landinach Plus, Laitdinark Solavis, Lancinarh 1.
and Landinark Woodscape Premiun: roof shingle: are tcarranted fo resis! blow-off due to teliad velocities, iaclucting gusts, up loa meninuan
of 130 miles per hour dering the first tert (10) years; Landmark and Landmark Woodscxpe roof shingles are warranted fo resist blow-off due
to wind velociites, including gusts, up to.a mentatun of 110 mph during the first five (5) years of the warranly, provided all of the following
conditions are met:
© the Certain'ived shingles ire no! applied over existing roof shingles (roaf-overs are nol perntilied).
© Cerlainitead Suifistasl starter shingles ave installed along the roof eaves artd sakes (Nole: For the Cerlatitived Northeast Region, Unie rersal
Jeineh sarier shingles can ba installed tn place of Siopfstart as tncteated for ool named products excepl Landenar’ Special, Landinarb
Solaris, and Laridntarh 12).
«© Cerlainiteed Shadow Ridge” or Mountain Ridge™ lip and ridge eceesory products are installed as cap shirigles.
#3} Wind warranty for XP 30 (6 AR) (6 lnpeict Resistant) for the Noribiwes! region 1s 80 mph. Wind warranty is 100 nyph tn Hawalf and Alasta
orily.

 

 
   

Flintiastic” SA (Self Adhering) Systerit

Tor low slope residential roofing projects with less than 20 squares, Certalnfeed offers a 12-year SureStart mem-
brane watranty on ils two-ply system consisting of a Flintlastic $A Nail Base and a Flintlaslic SA Cap sheet, provid-
ed the system was applied in accordance with CertainTeed’s current installation instructions published at the time
of installation.

CertainTeed warrants the roof membrane, subject to the following terms, conditions, limitations, and exclusions,
for a period of 12 years from the date of installation: If a manufacturing defect in the roof membrane causes a
leak, CertainTeed or its designated roofing contractor will, at CertainTeed’s expense, repair the roof membrane as
necessary to restore it lo a watertight condition. Only manufacturing defects in the coof membrane that cause
leals are covered by this warranty. Roof membrane, as used herein, shall include the following components: a

base sheet and a cap sheet, The roof components which are not part of the roof membrane and hence NOT

covered by this warranty are the following: underlying roof deck, insulation, vapor retarders, fasteners, metal

work, drains, slylights, vents, plastic accessories, all types of flashing, decoralive or reflective coating, surfacing

and/or any ballast, rock or gravel. In no eveat, however, will CertainTeed be responsible for any costs related to

the removal or abatement of any asbestos present in any existing roof system to which the CertainTeed roof

membrane is applied.

BHayord SureStart Pratection

If CertainTeed determines its shingles ace defective afier the SureStart period, CertainTeed’s maximum
contribution toward the cost of repairing or replacing defective shingles will be calculated using the Maximum
Material Liability After SureStart Period figure specified in Table 1, less the Reduction Figure Per Month from the
start of the werranty period to the date when CertainTeed determines the shingles are defective. Labor costs, roof
tear-olf, metal work, flashing and disposal expenses, and other costs or expenses incurred during such repair or
replacement are not covered or relmbursed by this Limited Warranty.

Transferability

‘this Limited Warranty is transferable, but only by the oziginal property owner/consumier to one subsequent
propery owner. After the Limited Warranty has been iransferred once, it is no longer tansierable. The warranty
transfer is only effective if the subsequent property owner provides wrilten notice of the transfer to CertainTeed
within sixty (60) days ftom the veal estate tide transfer date. (Notice nuust be sent to CertainYced Roofing
Technical Services Department, 1400 Union Meeting Road, Blue Bell, PA 19422).

4
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 35 of 38

Pransters During (he SareStart Pariod

  
  
  

 

, the warranty for the ne

 
  

     

tiie sami as it we
the duration of the transferted warrenty will be 5

I
(Le. the date of installation), and the remaining perlod of SureStart protection will be available to the subsequent
properiy owner.

CEE TOT
ag weastired frou the beginning of the Sues

‘Transfers After the SureaStare Periad

If this Limited Warranty is transferred by the original propeity owaer/consumer alter the SureStari period,

the warranty following the iransfer will be limited to two (2) years from the date of real estate title transfer. The
warranty obligation will be calculated as explained in the section above titled “Beyond SureStari Protection."

Limitations
This Limited Warranly does not provide protection against and CertainTeed will have no liability for any
failure, defect or damage caused by situations and events beyond normal exposure conditions, including but
not limited to:
* Winds, including gusts, greater than the Wind Warranty figures in Table 1, lightning, hurricanes, tornado,
hailstorm, earthquake, fire, explosion, flood or falling objects.
® Distortion, cracking or other failure or movement of the base material over which the shingles are applied,
of the roof deck, or of the walls or foundation of the building itself.
* Damage caused by structural changes, allerations or additions, or by the installation of equipment
(such as, but not limited to, aerials, signs or air-conditioning equipment) to the structure after the original
shingles have been applied.
* Shading, stains or discoloration to the shingles arising from outside sources such as but not limited to algae
(unless blue-green algae as desribed in the section titled “Limited Algae Warranty”), fungus, moss, lichens or
other vegetation, mold or mildew growth, or paints, chemicals or other similar materials.
® Misuse, abuse, neglect, or improper transportation, handling or storage of the shingles.
* Installation of the shingles over non-approved roof decks as more fully explained in CertainTeed's
installation instructions.
* Damage caused by improper installation or installation not in accordance with CertainTeed’s installation
instructions published at the time of original installation.
« Damage to the shingles, the roof deck or the structure caused by ice backup or ice damming.
« Vandalism or acts of war.
« Any other cause not a result of a manufacturing defect in the shingles.
Mold and mildew are functions of environmental conditions and are not manufacturing defects. As such, niold
and mildew are not covered by this Limited Warranty or any implied wareanty.
CertainTeed reserves the right to discontinue or modify any of its products, including the color of its shingles,
and shall not be liable as a result of such discontinuance or modification, nor shall CertainTeed be liable in the
event replacement material varies in color in comparison to the original product as a result of normal
weathering. If CertainTeed replaces any material under this warvanty, it may substitute products designated by
CertainTeed to be of comparable quality or price range in the event the product initially installed has been
discontinued or modified.

inadequately Ventilated and Non-Ventilated Decks

Any shingles applied to inadequately ventilated or non-ventilated decks, other than the shingles and deck systems
described in the section titled “Insulated Decks and Radiant Barrlers,” are subject to a reduced limited warranty
period of ten (10) years and do not qualify for SureStart protection. SureStart protection and the Warranty Period
applicable to the shingle are available if CertainTeed determines that the shingle damage was caused exclusively by a
manufacturing defect that is uurelated to the inadequaie coof system ventilation.

iisulated Gecks and Ractant Barriers
CerlataTeed’s Limited Warranty, including SureStaxt Protection, will cemain in force when its fiber glass shingles
are applied to roof deck assemblies where foam insulation is prefabricated into the roof decix system

&
a
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 36 of 38

   
 
 

on”), where insulation is insigiled beneath an s
y. vediant bavriers eve insialled, with or without ventilation, di
raust consist of et Je

 
  

     

Services Depariment for essistance. (See the following important restrictions. }

The design professional is responsible for ensuring 1) proper quality and application of the insulation and/or
radiant barsier, 2} provision of adequate siructural ventilation and/or vapor retarders as determined to be
necessary, and 3) that all local codes are met (particularly taling into account local climate condiiicns). Special
atention must be taken if cellular foam, fiber glass, cellulose insulation or other highly permeable insulation will
be used in an unventilated system, or if the insulation/rafter or insulation/joist planes may create an air Leak thal
could lead fo moisture transmission and condensation problems. All these imporiant factors and decisions, while
not the responsibility of CertainTeed, are critical to assure proper deck system performance.

Vertilated Nail-Base Roof hisutatian

Ventilated Nail-Base Roof Insulation products (e.g. Flint Board” GY) are made of rigid insulation (typically foam
board) and another layer of material that provides air space above the insulation and below the nailable deck
(which is typically at least 7/16" thick OSB or 3/8" thick plywood). These products can provide soffit-to-ridge
ventilation, and if installed in accordance with the deck manufacturer's insiructions to achleve sufficient
ventilation, will not reduce the scope or length of CertainTeed’s Limited Warranty coverage.

Limited Algae Warrarety

Blue-green algae, which is commonly but incorrectly called “fungus,” can create unsightly streaking on shingles.
Certalnieed warrants thal the Algae-Resistant (AR) versions of Grand Manor™, Centennial Slate”, Carriage
House”, Presidential Shake” TL, Landmark” TL, and Presidential Shake™ shingles will remain free from
blue-green algae growth (but not mold or mildew growth) which adversely affects the overall appearance of said
shingles for a period of fifteen (15) years, and that Independence”, Hatleras®, Landmark™ Premium, Landmark”
Woodscape Premium, Landmark™ Plus, Landmark" Special, Landmark”, Landmark” Woodscape, Classic
Horizon, XT” 30, XT” 25 and CT 20 shingles will remain free from blue-green algae geowth (but not mold or
mildew growth) which adversely affects the overall appearance of sald shingles for a period of ten (10) years.

If during the Algae-Resistant Warranty Period specified in Table 1, the overall appearance of the Algae-Resistant
shingles is adversely affected by blue-green algae, CerlainTeed will pay the reasonable cost to replace or clean at
its option, any affected shingles. In the event of replacement or cleaning, for the remainder of the Algae-Resistant
Warranty Period, CertainTeed’s maximum contribution towards subsequent replacement or cleaning will be
calculated using the Algae-Resistant Warranty Period specified in Table 1, less a prorated adjustment that reflects
the number of months that have elapsed from the start of the Algae-Resistant Warranty Period to the date of
reoccurrence,

WARNING: FOR LOW-VOLUME RAIN AND SALT FOG AREAS

In areas of low-volume rain (e.g. areas that receive insignificant rainfall during a 90-day period) and/or “sali
fog" (e.g. paris of the Southern California coastline), copper released by algae-resistant (AR) granules or
shingles can react with aluminum in gutters and cause severe corrosion of the gutters. In such regions,
CertainTeed strongly recommends that vinyl or copper gutters, not aluminum gutters, be used with algae-resistant
shingles. CertainTeed disclaims all liability and responsibility for any damages that may result from
the use of its algae-rcsisiant shingle products with copper granules where gutters containing
aluminum ace used.

Lirtited Wind Warranty

CertainTeed warrants its shingles will resist blow-off damage due to wind velocities, including gusts and hurricane
winds up to the maximum wind velocity per the Wind Velocity speeds specified in Table 1 during the first ten

(10) years of the warranty for Grand Manor™, Ceatenaial Slate”, Carriage House™, Presidential Shake™ TL,
Landmark” TL, Presidential Shake™, Hatteras, Landmark” Premium, Landmark” Woodscape Premium, and
Landmark” Solatis, and ducing the firs! Give (5) years of the warranty for all other CertainTeed shingle producis
listed in Table 1 (the “Wind Werranty Period”).

CerlainTeed’s obligations and liability for shingle blow-off damage during the Wind Warranty period are

limited as follows:
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 37 of 38

  
 
  
  

  

‘eed is afforded the opportunity io hand seal, at ils expense, aay

« Tf shingles blow off even though the shingle's self-scaling asphalt strips did activate, Certain'‘leed will furnish
replacement shingles without charge, but only for damaged or blown off shingles. CertainTeed will not be
responsible for or reimburse labor costs or any other cosis pertaining to removal or replacement of damaged
shingles. Any costs in excess of CertainTeed’s material contribution are the property owner's responsibility
(and may be covered by homeowner's insurance).

© CectainTeed shall have no lability for any shingles not fastened in accordance with CertainTeed applicatton
instructions.

« CertainTeed shall have no liability for any damage to persons or property caused by blovm off shingles.

« CertainTeed's maximum liabilicy during the Wind Warranty period is the reasonable cost of hand sealing all of
the shingles on the roof.

 

What the Customer Muse Do

If you believe your shingles have a manufacturing defect, you must promptly notify CertainTeed and provide proof
of property ownership and the date of shingle purchase and application. Unless you provide such proof,
CertainTeed will use the date of manufacture to calculate the start of the warranty period. In order to properly
evaluate and process a warranty claim, CertainTeed may require the property owner to submit a shingle sample to
CertainTecd for analysis and/or permit a CertainTeed representative to make repairs to, take photographs of,
and/or take samples from the roof, if required. CertainTeed will evaluate each properly reported claim and will
repair, replace, clean or reimburse the properly owner for the shingles it determines are defective, in accordance
with the terms of this Limited Warranty within a reasonable amount of time. For more details aboul submitting a
warranty claim, visit www.cecof.com or call (800) 345-1145.

Flease send all notifications and correspondence to:

CertainTeed Corporation, 1400 Union Meeting Road, Blue Bell, PA 19422,

Atta: CertainFeed Roofing Technical Services Department. Telephone number: 800-345-1145.

VWerranty Ragistratian (net required)

You may register your product warranty on CertainTeed’s website: www.cectainteed.cou/warrantyreg. Each
registrant receives a registration confirmatton umber by return e-mail that can be printed and kept with this
Limited Warranty and your proof of purchase. If you do not have internet access, you can register your shingles
by sending: (1) your name, address, and telephone number; (2) the name and contact information of the
contractor who installed your shingles and the original date of installation; and, (3) the type, color and number
of squares of your shingles to:

CertainFeed Corporation, £409 Union Meeting Read, Blue Bell, PA 19422,

Attia: CertaiaTeed Reofing Technical Services Department.

CertainTeed will register your information and mail you a confirmation number.

Failure to register this warranty does NOT void the warranty or any of ifs terms.

FOR YOUR RECORDS

Product Purchased: Date of Installation:

Roofing Contractor: Contractor's Telephone No. sess
Tus warranty applies to shingles installed ducing the caleadar year of 2009.

(The warranty in effect al the time the material is originally installed is the applicable warranty.)

Limited Warranty and Limitation of Remedies

THIS DOCUMENT CONSTITUTES THE EXCLUSIVE WARRANTIES AND REMEDIES PROVIDED BY CERTAINTEED. THE
WARRANTIES AND REMEDIES CONTAINED IN THIS DOCUMENT ARE EXPRESSLY IN LIEU OF ANY AND ALL OTHER
OBLIGATIONS, GUARANTEES AND WARRANTIES, WHETHER WRITTEN, ORAL OR IMPLIED BY STATUTE OR AT LANG, STATE
OR PROVINCIAL L487 WILL DETERMINE THE PERIOD OF TIME FOLLOWING THE SALE THAT A PROPERTY OWNER MAY
SEBK A REMEDY UNDER THE IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
CERTAINTEED'S OBLIGATIONS, RESPONSIBILITIES, AND LIABILITY SHALL BE LIMITED TO REPAIRING OR REPLACING
THE DEFECIIVE PRODUCT OR CLEANING ALGAB-RESISTANT SHINGLES IN THE CASE OF ALGAE GROWTH AS SBT FORTH
Case 2:19-cv-05500-PD Document1 Filed 11/21/19 Page 38 of 38

   
 

   

  

TY TAS UMTS WARRANTY IN NO EYE Anh C JNTRED GS LIAGLE
OR CONSEQUENTIAL DAMAGES 02 ANY KIND, INCLUDING ANY DAMAGE TO 1
CONTENTS, OR POR INJURY TG ANY PERSONS, THAT MAY GOCUR AS 4. RESUL F CER.
PRODUCTS OR AS & RESULT OF THE BREACH OF THIS WARRANTY. IP YOUR STATE OR PROVINCE DOES NOT ALLOW
EXCLUSIONS OR LIMITATIONS OF SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, THE ABOVE
LIMITATIONS MAY NOT APPLY TO YOU,

HNO AVENT SHALL CERTAINTEED'S TOTAL LISBILITY ARISING OUT OF OR RELATED TO THE PRODUCT(S) OR THIS
WARRANTY EXOBED THE ORIGINAL PURCHASE PRICE OT THE PRODUGIS AND THE LABOR COSTS RELATING TO THE
ORIGINAL INSTALLATION OF SUCH PRODUCTS.

Thus Limited Warranty may not be modified, altered or expanded by anyone, including product disiribuiors,
dealers, sellers and/or CertainTeed field representatives.

This Limited Warranty gives you specific legal rights, and you may also have other rights which vary from State to
State, ox Province to Province.

 

    
  
 

 

 

ROOPING PLANTS AND REGIONAL SALES GFFICES
CertainTeed roofing products are sold by CertainTeed Roofing in eight sales regions. They are manufactured in ten
residential roofing plants and one commercial roofing plant.

North Ceonteal Loko Genteal Northeast

   

Nertiweost |

Aid Atfhsntic

soullvent

   
  

WATE a Soutlie at

 

South Central

Since the eatly 1900s, CertainTeed Corporation has been an innovator in the building materials industry and today
is a leading manufacturer of building materials including residential and commercial roofing, vinyl and fiber
cement siding, vinyl windows, composite decking and railing, fiber glass insulation, vinyl fence, and piping
products. ‘The company is headquartered in Valley Forge, Pennsylvania, and employs more than 7,000 employees
at approximately 50 manufacturing facilities throughout North America. Continuing the {00-year commitment of
“quality made certain, satisfaction guaranteed,” CertainTeed remains one of the most trusted names in the
industry. More information is available at wvcerlainteed.com.

This document is also available in Spanish and Freach. Call 1-800-782-8777 or go to wivzcertainteed.com.

(Note: The operaiors do not speak Spanish or French.)

Se puede obtener este documento en espaiiol. Favor de llamar 1-800-782-8777. (Los operadores no hablan espziiol,)
Ce document est disponible en anglais et en espagnol. Composez le 1-800-782-8777. (Remarque: Les préposés ne
parlent ni l’espagnol ni le francais.)

ASK ABOUT OUR OTHER CERTAINTEED PRODUCTS AND SYSTEMS:
EXTERIOR: ROOFING * SIDING « WINDOWS « FENCE « RAILING © TRIM « DECKING « FOUNDATIONS « PIPE
INTERIOR: INSULATION « GYPSUM « CEILINGS

 

coun Corporation Professional: 800-233-8990 ik
0. Box 860 Consumer: 800-782-8777 Ce ee Ee d ie}
Valley Forge, PA 19482 www.certainteed cont bal rtainlee

20-20-3051 ©1/09 CertainTeed Corporeiion, Printed in U.S.A.

 

 
